                                                                      CLERK'S OFFICE U.S. DIST. COURT
                                                                             AT ROANOKE, VA
                                                                                   FILED
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                                                                              MAR 10 2020
                           ROANOKE DIVISION                              JULltt·
                                                                        BY:
                                                                                  DUDLEY, CLERK
                                                                                 • (?-.pp,.A,---r,.
                                                                               E ~-•
SANDRAW.,                                   )
                                            )
      Plaintiff                             )
                                            ) Civil Action No. 7:18-CV-00406
v.                                          )
                                            )
ANDREW SAUL, Commissioner of                ) By: Michael F. Urbanski
Social Security,                            ) Chief United States District Judge
                                            )
      Defendant.                            )


                                     ORDER

      For the reasons set forth in the accompanying Memorandum Opinion entered this

date, plaintiffs motion for summary judgment (ECF No. 12) is DENIED, the

Commissioner's motion for summary judgment (ECF No. 14) is GRANTED, the report and

recommendation (ECF No. 19) is ADOPTED in its entirety, plaintiff's objections (ECF

No. 20) are OVERRULED, the Commissioner's decision is AFFIRMED, and this matter is

DISMISSED and STRICKEN fro~ the active docket of the court.

      It is so ORDERED.

                                      Entered:     0   J ___. / /-     2--o -z_ c:J



                                      Michae     .      nski
                                               nited States District Judge
